Citation Nr: 0533565	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  00-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1983 and from November 1987 to July 1992.  

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, inter alia, denied service connection for 
diabetes mellitus.  The veteran indicated disagreement with 
the RO's decision and, after being issued a statement of the 
case, perfected his appeal of that issue by means of his 
submission of a substantive appeal (VA Form 9) in March 2000.  
In June 2004, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  

In connection with his current appeal, the veteran requested 
a hearing before a Veterans Law Judge at the RO.  In a 
January 2005 statement, however, the veteran withdrew his 
hearing request and asked that Board proceed with 
consideration of his appeal based on the evidence of record.

Issues not on appeal

Issues originally on appeal included entitlement to service 
connection for tinnitus and left shoulder and left leg 
disabilities, as well as entitlement to increased ratings for 
varicose veins, hypertension, and gastroesophageal reflux 
disease with diffuse gastritis and hiatal hernia.  

In a June 2000 letter, however, the veteran withdrew his 
appeal as to the issue of entitlement to an increased rating 
for varicose veins.  In a January 2005 letter, he withdrew 
his appeal as to the issues of entitlement to an increased 
ratings for hypertension and gastroesophageal reflux with 
diffuse gastritis and hiatal hernia.  Thus, these matters are 
no longer before the Board.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) [holding that the Board is without the authority to 
proceed on an issue if the veteran indicates that 
consideration of that issue should cease]; see also 38 C.F.R. 
§ 20.204 (2005).  

In a December 2004 rating decision, the RO granted service 
connection for tinnitus, degenerative joint disease of the 
left shoulder, and chronic left ankle sprain (previously 
claimed as left leg pain).  The Board finds that the grant of 
service connection for these disabilities constitutes a full 
award of the benefit sought on appeal with respect to those 
issues.  To the Board's knowledge, the veteran has not 
expressed disagreement with that decision.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

Thus, the remaining issue on appeal is as set forth on the 
cover page of this decision.  Indeed, the veteran, in a May 
2005 statement, made it clear that the only claim he wished 
to pursue on appeal was the issue of service connection for 
diabetes mellitus.  

Finally, it is noted that in January 2005, the veteran 
submitted a claim of entitlement to service connection for a 
cervical spine disability.  The claims folder contains no 
indication that this matter has as yet been adjudicated by 
the RO.  That claim obviously is not now before the Board on 
appeal, and it is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The most probative evidence of record indicates that the 
veteran's current diabetes mellitus was not present in 
service, manifest to a compensable degree within one year of 
service separation, nor is it causally related to the 
veteran's active service or any incident therein.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
diabetes mellitus, which he claims was present in service as 
evidenced by symptoms he experienced therein, such as 
headaches and a dry throat.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in a August 2001, the 
RO provided the veteran with a letter specifically intended 
to address the requirements of the VCAA.  This letter 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  For example, the letter 
specifically advised the veteran of the elements which must 
be satisfied in order to establish service connection for a 
particular disability.  The letter also advised the veteran 
that VA would obtain a medical examination, as well as 
records from Federal agencies, although he was responsible 
for providing enough information about such records so that 
VA could obtain them.  

With respect to the final element, the August 2001 letter 
advised the veteran that it was his responsibility to provide 
evidence to support his claim of service connection for 
diabetes mellitus.  He was also advised that he could send a 
letter describing additional evidence to VA.  Thus, the Board 
finds that the August 2001 letter substantially satisfied the 
"give us everything you've got pertaining to your claim" 
requirement contained in 38 C.F.R. § 3.159(b)(1).

It is noted that in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provision of the 
VCAA a claimant must be given notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  In this case, since the 
veteran's service claim was initially adjudicated by the RO 
in January 2000, prior to the enactment of the VCAA, the 
notice provisions of the VCAA clearly could not be satisfied 
within the time constraints required under Pelegrini.  
Furnishing the veteran with VCAA notice prior to the 
enactment of the VCAA was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. 

Subsequent to the enactment of the VCAA, the veteran's claim 
was readjudicated by the RO following the issuance of the 
August 2001 VCAA letter.  See e.g. supplemental statements of 
the case issued in March 2003 and December 2004.  The Board 
accordingly finds that there is no prejudice to the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary.  Neither the veteran nor his representative has 
argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) [due process concerns with respect to VCAA 
notice must be pled with specificity].  

Duty to assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  In this case, the RO has 
obtained the veteran's service medical records, as well as 
all pertinent post-service clinical records specifically 
identified by the veteran.  

Given the nature of the veteran's claim, the RO also obtained 
an April 2002 medical opinion regarding the likely date of 
onset of the veteran's diabetes mellitus.  As set forth 
below, the opinion obtained by the RO specifically addresses 
the question at issue in this case.    

It is noted that at the June 2004 hearing, the veteran's 
representative indicated that another medical examination was 
warranted because the opinion obtained by VA failed to 
provide a rationale.  The Board disagrees.  As set forth in 
more detail below, the examiner did, in fact, provide a 
rationale for his opinion that the veteran's diabetes 
mellitus was not present in service.  

Crucially, neither the veteran or his representative have 
furnished any reasonable basis for the Board finding that 
another examination is necessary.  It merely appears that the 
veteran is unhappy with the conclusion reached by the VA 
examiner and wants "another bite of the apple".  However, 
the Court has held that VA's statutory duty to assist is not 
a license for a fishing expedition to determine if there 
might be some unspecified information which could possibly 
support a claim.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
The veteran has had ample opportunity to submit any evidence 
he desired which would support his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].

Thus, the Board finds that another examination is not 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

Nonetheless, in light of the veteran's contentions, the Board 
has given consideration to obtaining an independent medical 
expert (IME) opinion in this case.  Under applicable 
criteria, when, in the opinion of the Board, additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board may obtain an 
advisory medical opinion from one or more independent medical 
experts who are not employed by the VA.  See 38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).  The 
necessity of obtaining such an opinion is left to the 
discretion of the Board.  Bielby v. Brown, 7 Vet. App. 260, 
269 (1994).

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  
Bielby, 7 Vet. App. at 263.  In this case, on the other hand, 
neither the veteran nor her representative has stated with 
any specificity why this case presents a complex or 
controversial medical problem.  Rather, the veteran appears 
to be merely seeking a medical opinion in support of his 
position that his diabetes mellitus was incurred in service.  
As has been discussed above, after VA has provided an 
examination, and in the absence of any evidence that the 
examination was inadequate, it is his responsibility to 
furnish such evidence.

The evidence presented in this case does not identify such 
medical complexity or controversy for which an IME opinion is 
necessary at this time.  The medical opinion obtained by the 
RO is clear and unequivocal.  The Board elects not to obtain 
an IME opinion.

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran engaged the services of a 
representative; was provided with ample opportunity to submit 
evidence and argument in support of his claim, including at a 
DRO hearing; and he was offered the option of presenting 
testimony at a Board hearing.  As noted above, he declined 
this latter opportunity.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

For certain chronic disorders, including diabetes mellitus, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).

With respect to the question of what constitutes a 
compensable manifestation of diabetes mellitus, under 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2005), a 10 percent 
rating is warranted for diabetes mellitus where diabetes is 
manageable by restricted diet only.  A 20 percent is 
warranted for diabetes mellitus requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As noted, the veteran is seeking service connection for 
diabetes mellitus.  In order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the in-
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to element (1), the veteran unquestionably has 
diabetes mellitus.  The record is replete with both VA and 
private medical records containing diagnoses of diabetes 
mellitus, starting in January 1999.    

With respect to issue (2), in-service disease, the evidence 
shows that the veteran was first diagnosed as having diabetes 
mellitus in January 1999, more than six years after his 
separation from service.  

The Board has carefully reviewed the record.  The veteran's 
service medical records show that in November 1989, he was 
seen in connection with multiple complaints, including pyuria 
(pus in the urine) and inguinal pain.  Although the initial 
impressions included possible diabetes mellitus, the veteran 
thereafter underwent extensive evaluation which revealed no 
indication of diabetes mellitus.  The remaining service 
medical records are negative for complaints or findings of 
diabetes mellitus.  

Thus, diabetes was not clinically identified in service or 
during the one year presumptive period after the veteran's 
separation from active service.  Indeed, the record on appeal 
includes both VA and private clinical records corresponding 
to this immediate post-service period and they are negative 
for complaints or findings of diabetes.  Thus, diabetes 
mellitus may not be presumed to have been incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Although the record shows that diabetes was not diagnosed in 
service or within the first post-service year, as set forth 
above, service connection may nonetheless be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
crux of the veteran's claim is that during service he 
experienced certain symptomatology which, in retrospect, 
constituted the initial onset of diabetes mellitus.  

Because this aspect of element (2), as well as element (3), 
must be resolved based on medical opinion evidence, the Board 
will discuss them together.

In August 2000, the veteran asked a VA staff nurse 
practitioner to review his service medical records and 
comment on any evidence of diabetes mellitus in service.  
In addition to noting the November 1989 impression of 
possible diabetes discussed above, the VA nurse practitioner 
noted that in January 1990, the veteran sought treatment for 
a dry feeling in his throat.  She noted that "[t]his could 
be interpreted as polyphagia, a classic sign of diabetes."  
The VA nurse did not specifically state that diabetes 
mellitus was initially manifested during service or to a 
compensable degree within the one year period after service.   

Also of record, as was noted in the Board's VCAA discussion 
above, is the report of an April 2002 VA medical examination 
which was conducted for the express purposes of obtaining a 
medical opinion as to the etiology or likely date of onset of 
the veteran's diabetes mellitus.  According to the 
examination report, a VA physician reviewed the veteran's VA 
claims folder, including his service medical records.  The 
physician also noted the veteran's contentions to the effect 
that diabetes was present in service as evidenced by 
treatment for headaches, which the veteran believed to be a 
manifestation of diabetes.  After examining the veteran and 
reviewing the claims folder, the VA physician concluded that 
the veteran's diabetes mellitus was not present in service.  
As a rationale for his opinion, he noted that the veteran had 
been discharged from service in 1992 and that his diabetes 
was not diagnosed until January 1999.  Further, the VA 
physician observed that the veteran's medical records 
included numerous laboratory test reports which showed normal 
blood sugar readings prior to January 1999, when the 
veteran's diabetes was first diagnosed.  

The Board finds that the nurse practitioner's opinion is 
entitled to less probative weight than the VA medical 
opinion.  Given the language used by the nurse practitioner 
(i.e. that symptoms of a dry throat "could be" indicative 
of diabetes), and the fact that she did not expressly 
conclude that diabetes mellitus was present during service, 
the Board finds that the opinion is inconclusive and thus 
lacking in probative value.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[generally holding that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim]; see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) [evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service is insufficient to establish service 
connection].

Moreover, from the language of the report it appears that the 
VA nurse practitioner merely identified, at the veteran's 
request, any clinical evidence which may have been in his 
favor.  It does not appear that the nurse practitioner was 
asked to, nor did she, identify or discuss any evidence which 
was against the conclusion that diabetes mellitus existed in 
service.  Such evidence includes the negative laboratory 
reports noted by the VA examiner, as well as the fact that 
diabetes mellitus was specifically discounted during service.  
In short, the report is inconclusive for the simple reason 
that she was not asked to provide an opinion. 

The Board finds that the April 2002 VA medical opinion 
discussed above is persuasive and assigns it great probative 
weight.  The opinion was rendered by a physician who actually 
examined the veteran, reviewed his VA claims folder, and gave 
a considered rationale for his opinion.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In addition, the opinion from 
the VA physician is definitive.  

The only evidence of record which clearly expresses a 
relationship between in-service symptoms such as dry mouth 
and headache and diabetes mellitus which was diagnosed a 
number of years after service emanates from the veteran 
himself.
However, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claim are not competent medical evidence and do not 
serve either to establish the existence of diabetes mellitus 
during service or a connection between service and the 
diabetes mellitus diagnosed years after service.

Similarly, the Board has considered the veteran's June 2004 
hearing testimony to the effect that a military physician 
told him in service that he had elevated blood sugar.  As 
discussed above, a VA physician reviewed the veteran's 
medical records and determined that laboratory testing was 
consistently negative for diabetes prior to 1999.  In any 
event, the Court has held that a veteran's lay statements 
relating what a medical professional told him, filtered as 
they are through a layman's sensibilities, are simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993); Robinette v. Brown, 8 Vet. App. 
69, 77 (1995)..

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for diabetes mellitus.  The 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


